Citation Nr: 0525234	
Decision Date: 09/15/05    Archive Date: 09/29/05

DOCKET NO.  00-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a chronic respiratory 
disorder, on a direct basis and as a result of an undiagnosed 
illness.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran reportedly served on active military duty from 
August 1981 to December 1981 and from September 1990 to July 
1991.  During his second period of service, and specifically 
from October 1990 to June 1991, he served in Southwest Asia 
in support of Operation Desert Shield/Storm.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in that decision, the RO, 
in pertinent part, denied the issue of entitlement to service 
connection for a chronic respiratory disorder, on a direct 
basis and as a result of an undiagnosed illness.  

After receiving notification of the December 1999 
determination, the veteran perfected a timely appeal with 
respect to the denial of his service connection claim.  
Thereafter, in June 2001 and October 2003, the Board remanded 
this issue to the RO for further evidentiary development 
consistent with the Veterans Claims Assistance Act of 2000 
(VCAA).  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Service medical records are negative for complaints of, or 
treatment for, a respiratory disorder.  In fact, at the 
retirement examination conducted in June 1991, the veteran 
denied ever having experienced shortness of breath, pain or 
pressure in his chest, or a chronic cough.  Further, a 
physical examination conducted at that time demonstrated that 
the veteran's lungs and chest were normal.  

Relevant post-service medical records indicate that the 
veteran did not first seek medical care for pertinent 
complaints (including symptoms of difficulty breathing, 
breathlessness, and shortness of breath) until March 1994.  
In addition, the first competent evidence of respiratory 
pathology is dated in January 1998, when private chest X-rays 
reflected a slight increased density along the lower left 
lateral chest wall which the reviewing physician believed may 
have represented pleural reaction or thickening in that 
region.  

At an October 2001 VA general medical examination, the 
examiner noted the veteran's complaints of intermittent 
difficulty breathing since 1993 as well as radiographic 
findings which illustrated minimal bilateral pleural 
thickening without calcification.  In addition, the examiner 
diagnosed hyperreactive airway disease and expressed his 
opinion that this disorder is "more likely than not related 
to the service of the veteran by the way of incurrence."  

VA pulmonary function tests completed in November 2001, 
August 2002, and June 2003 reflected the presence of a 
restrictive ventilatory defect.  At an April 2004 VA general 
medical examination, the examiner diagnosed restrictive lung 
disease of unknown origin.  It was not indicated whether or 
not the disability was related to the veteran's period of 
active duty.  

In October 2003, the Board remanded claims for service 
connection for generalized fatigue, a skin disorder, 
recurrent headaches, a muscle disorder, a disability 
manifested by recurrent joint pain, a neurological disorder, 
memory loss, a chronic sleep disorder, a chronic stomach 
disorder, recurrent dizziness, and light-headedness, a 
disability manifested by recurrent earaches, and a nasal 
disorder, on direct bases and as result of undiagnosed 
illnesses to the RO, through the AMC, for further evidentiary 
development consistent with the VCAA.  

Following completion of the requested development, the AMC, 
by March 2005 rating action, granted service connection for 
chronic fatigue syndrome (also claimed as headaches, muscle 
pain, joint pain, memory loss, a sleep disorder, fatigue, 
dizziness, a chronic stomach disorder, diarrhea, and a 
neurological disorder) and awarded a compensable evaluation 
of 10 percent, effective from August 1999, for this 
disability.  Also by the March 2005 rating action, the RO 
granted service connection for tinea corporis (claimed as a 
skin disorder) and for allergic rhinitis with otitis and 
sinusitis (claimed as earaches and a nasal disorder) and 
awarded compensable evaluations of 10 percent, effective from 
August 1999, for each of these two service-connected 
disabilities.  Two weeks later in April 2005, the AMC 
notified the veteran of this award.  At that time, the AMC 
informed the veteran that the awards were considered to be a 
complete grant of the benefits sought on appeal with respect 
to these disabilities.  

In the August 2005 statement, the veteran's representative 
asserted that the symptoms which were determined by the AMC 
to be associated with his service-connected chronic fatigue 
syndrome (including his headaches, muscle pain, joint pain, 
memory loss, a sleep disorder, fatigue, dizziness, a chronic 
stomach disorder, diarrhea, and a neurological disorder) and 
which were evaluated as one composite disorder to be 
10 percent disabling were "grouped together unfairly."  He 
argues that separate compensable ratings (e.g., increased 
evaluations) are warranted by the facts of this case.  In 
addition, the representative expressed disagreement with the 
10 percent composite rating assigned to the veteran's 
service-connected allergic rhinitis with otitis and 
sinusitis.  In particular, the representative asserted that 
separate evaluations for the veteran's nasal and ear 
(including earache) symptoms, or a higher overall evaluation, 
is warranted.  

A review of the claims folder indicates that a statement of 
the case (SOC) regarding these increased rating issues has 
not been furnished.  As such, a remand is required to accord 
the RO an opportunity to furnish the veteran and his 
representative an SOC concerning these claims.  See, 
Manlincon v. West, 12 Vet. App. 328 (1999).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The claims folder should be returned 
to the examiner who conducted the April 
2004 VA examination and the examiner 
should be asked whether there is a 50 
percent probability or greater that the 
veteran's current restrictive lung 
disease had its onset in service or is 
otherwise related to active duty.  The 
examiner must reconcile any findings with 
the service medical records, including 
the pulmonary work-up at discharge from 
active duty and the October 2001 VA 
examination report.  The reasoning behind 
any conclusions should be included.  

2.  The RO should then readjudicate the 
claim of service-connected for a chronic 
respiratory disorder.  If the claim is 
still denied the veteran and his 
representative should be issued a 
supplemental statement of the case and be 
afforded an opportunity to respond.  

3.  The RO should furnish the veteran 
supplemental statement of the case 
regarding the issues of entitlement to a 
disability rating greater than 10 percent 
for the service-connected chronic fatigue 
syndrome (also claimed as headaches, 
muscle pain, joint pain, memory loss, a 
sleep disorder, fatigue, dizziness, a 
chronic stomach disorder, diarrhea, and a 
neurological disorder) and entitlement to 
a disability rating greater than 
10 percent for the service-connected 
allergic rhinitis with otitis and 
sinusitis (claimed as earaches and a 
nasal disorder).  In so doing, the RO 
should also consider the appropriateness 
of separate ratings for each of these two 
service-connected disabilities.  In 
addition, the RO should inform the 
veteran of the requirements necessary to 
perfect an appeal.  38 C.F.R. § 19.26 
(2004).  If and only if the veteran 
perfects his appeal by timely submitting 
a substantive appeal, should these issues 
be returned to the Board for further 
appellate review.  

No action is required of the veteran until he is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matters that the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).  

 
 
 
 


